Citation Nr: 0913216	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-23 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back condition, 
including scoliosis.

2.  Entitlement to service connection for asbestosis.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for Human 
Immunodeficiency Virus (HIV) infection has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

The appellant's claim for service connection for Human 
Immunodeficiency Virus (HIV) infection was originally denied 
in a November 2002 rating decision.  The appellant was 
notified that same month at his address of record and did not 
appeal.  The November 2002 rating decision, therefore, 
represents the last final action on the merits of the HIV 
infection service connection claim.  Glynn v. Brown, 6 Vet. 
App. 523 (1994).  This rating action also represents the last 
final decision on any basis as to that issue.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The appellant submitted another claim for service connection 
for HIV infection in January 2005.  The RO did not treat the 
current claim for service connection for HIV infection as one 
that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the depression 
issue in the proper legal posture.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  

As the RO did not expressly analyze the issue of service 
connection for HIV infection in terms of the need for new and 
material evidence, the Board is required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or judicial analyses which may have 
not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that appellant would not be 
prejudiced by the Board's consideration of such subissues and 
additional regulations since the decision below reopens the 
appellant's HIV infection claim.

In an October 2006 written statement from the appellant's 
representative, the claims for service connection for 
asbestosis and a back disorder (scoliosis) were withdrawn.  
See 38 C.F.R. § 20.204.  These two claims are therefore 
dismissed in the decision below.

In December 2008, the appellant submitted pertinent 
information from a medical website, but no readjudication of 
the claim was undertaken by the RO.  However, because the HIV 
infection claim is being remanded, the RO will have the 
opportunity to consider the evidence submitted.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The issue of entitlement to service connection for HIV 
infection is addressed in the REMAND portion of the decision 
below and that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2006, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to service connection for asbestosis.

2.  In October 2006, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to service connection for a back 
disorder, claimed as scoliosis.

3.  The RO denied the appellant's claim for service 
connection for HIV infection in a rating decision issued in 
November 2002; notice was given to the appellant that same 
month, however he did not appeal that denial.

4.  The evidence received since the November 2002 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to service 
connection for asbestosis and entitlement to service 
connection for a back disorder (scoliosis) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The unappealed November 2002 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  The evidence received subsequent to the November 2002 
rating decision is new and material, and consequently does 
serve to reopen the appellant's claim of entitlement to 
service connection for HIV infection.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  

As will be discussed below, the Board is granting the 
appellant's attempt to reopen his claim for service 
connection for HIV infection; the Board is granting in full 
the benefit (reopening of the claim) sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist in relation to reopening of the HIV infection 
service connection claim, such error was harmless and will 
not be further discussed.  In addition, a discussion of the 
duty to assist is not required for any withdrawn claim.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection for asbestosis and a back disorder 
(scoliosis)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The evidence of record shows that the appellant withdrew his 
appeal for his claims of entitlement to service connection 
for asbestosis and a back disorder (scoliosis) by way of the 
submission of a signed written statement from his 
representative submitted in October 2006.  This was prior to 
a promulgation of a decision in the appeal.  

The appellant has withdrawn his appeal as to the claims of 
entitlement to service connection for asbestosis and a back 
disorder (scoliosis).  Hence, there remain no allegations of 
errors of fact or law as to either one of these two 
particular issues for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of either one of these two particular claims and 
each one of these two particular claims is dismissed.

II.  New and material evidence for HIV infection service 
connection claim

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
HIV infection.  After a thorough review of the evidence of 
record, the Board finds that that new and material evidence 
has been received to reopen this claim.  Therefore, that 
claim is reopened and the appellant is entitled to have that 
claim considered de novo.  The case is being remanded to the 
RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The November 2002 rating decision 
is final.  38 C.F.R. § 20.1103.  While the appellant was 
notified of the denial in November 2002, he did not submit a 
Notice of Disagreement (NOD) as to the HIV infection issue 
within the time period allowed.  Thus, the HIV infection 
service connection claim may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156(a); Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

As previously noted, the appellant's claim of entitlement to 
service connection for a HIV infection was originally denied 
in a November 2002 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The November 2002 rating decision, therefore, represents the 
last final action on the merits of the service connection 
claim for HIV infection.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The November 2002 rating decision also represents 
the last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The evidence considered by the RO in reaching its November 
2002 decision included the appellant's service medical 
records; the appellant's service personnel records; a VA Form 
21-526 submitted in February 2002; VA medical treatment 
reports dated between 1995 and 2002; and various statements 
submitted by the appellant.  

The evidence added to the claims file after the November 2002 
rating decision denial includes the reports of VA medical 
treatment rendered between 2001 and 2006; written statements 
from a VA physician dated in January 2005, and February 2005; 
a written statement from a private physician dated in April 
2005; information from a Johns Hopkins Medicine website 
received in December 2008; and various written statements 
submitted by the appellant.

The appellant's claim was denied in November 2002 because the 
RO found that evidence of record did not show any 
relationship between service and the current HIV infection.  
The January 2005 and February 2005 VA doctor statements 
indicate that HIV infection can have gone undetected for many 
years and that it is possible that the appellant's HIV 
infection was acquired at the same time the service-connected 
herpes infection was acquired.  The April 2005 private 
physician statement indicates that it is at least as likely 
as not that the appellant contracted HIV at the same time he 
contacted herpes; no rationale was provided for that opinion.  
The Johns Hopkins Medicine website information indicates that 
patients infected with herpes are more susceptible to 
acquiring HIV.

The Board finds that the evidence added to the record after 
November 2002 has direct bearing on the issue of service 
connection for HIV infection and therefore, is material.  
This evidence also addresses and contradicts the reasoning 
offered in support of the November 2002 rating decision.  The 
new evidence, the medical doctor statements that indicate 
that the appellant's HIV infection could have occurred in 
service and the medical website information that indicates 
that there may be a link between the service-connected herpes 
disability and the current HIV infection, when viewed with 
the evidence previously of record, is of significance because 
said evidence relates to unestablished facts necessary to 
substantiate the claim.  That is, the evidence shows an 
infection in-service that could provide the nexus for direct 
service connection, as well as an etiologic link 
demonstrating a possible nexus for secondary service 
connection.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  Because the credibility of the evidence is 
presumed for the purpose of reopening, and because the 
evidence contributes to a more complete picture of the origin 
of the appellant's HIV infection, the Board finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for HIV 
infection.  Having reopened the claim, the HIV infection 
service connection claim is addressed in the REMAND section 
which follows.



	(CONTINUED ON NEXT PAGE)



ORDER

The appeals for the claims of entitlement to service 
connection for asbestosis and a back disorder (scoliosis) are 
each dismissed.

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for HIV infection, the appeal is granted to this extent only.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

On remand, the AMC/RO should apply the holding of the Allen 
decision to the question of whether the service-connected 
herpes disability is etiologically related in any way, 
including by enhanced susceptibility to infection, to the HIV 
infection in this case.  Further development of the medical 
evidence and adjudication on this basis are therefore 
indicated.

The medical evidence of record is insufficient for the Board 
to render a decision on the onset date and etiology of the 
appellant's claimed HIV infection.  The considerations 
described above require a remand for further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008) and any other 
applicable legal precedent such as 
38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439, 448 (1995) is completed.  

In particular, the AMC/RO should notify 
the appellant of the information and 
evidence yet needed to substantiate his 
claim and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's HIV infection not 
already of record should be identified 
and obtained and associated with the 
claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed HIV 
infection and secure all available 
relevant reports not already of record 
from those sources.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  Thereafter, the AMC/RO should arrange 
for the appellant's records to be 
reviewed by a physician with expertise in 
infectious diseases.  The reviewer should 
be provided with the appellant's claims 
file, including any records obtained 
pursuant to the above development, and a 
copy of this remand.  The reviewer should 
render an opinion as to the etiology and 
onset date of the HIV infection.  

The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed HIV infection is etiologically 
related to the risk factor.  In 
particular, the reviewer should address 
the appellant's history of sexually 
transmitted diseases, including the 
service-connected herpes; alcohol and 
substance abuse; his medical and dental 
history; and his social/sexual history.

Specifically, the reviewer is requested 
to provide an opinion as to whether any 
currently documented HIV infection is 
related to the appellant's period of 
military service from August 1978 to 
August 1982, or to a service-connected 
disability, namely herpes.  The opinion 
should discuss the medical opinions of 
record and the medical evidence of record 
relating to co-morbidity with HIV and 
herpes, as well as susceptibility to HIV 
infection in a patient with herpes.  

A rationale must be provided for all 
opinions expressed with reference to the 
medical literature as needed.  

If a physical examination or additional 
history is needed before an opinion can 
be rendered, the AMC/RO should arrange 
for said examination to occur.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report.  

If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

7.  Thereafter, the AMC/RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


